
	
		I
		111th CONGRESS
		1st Session
		H. R. 3926
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Mr. Boswell (for
			 himself, Mr. Walz,
			 Mr. Hall of New York,
			 Mr. LoBiondo,
			 Mrs. Dahlkemper,
			 Mr. Braley of Iowa, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of
		  Veterans Affairs to jointly conduct a study on the incidence of breast cancer
		  among members of the Armed Forces and veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Breast Cancer Research
			 Act.
		2.Study on breast
			 cancer among members of the Armed Forces and veterans
			(a)StudyThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly conduct a study on the incidence of breast
			 cancer among members of the Armed Forces (including members of the National
			 Guard and Reserve components) and veterans. Such study shall include the
			 following:
				(1)A determination of the number of the
			 members and veterans diagnosed with breast cancer.
				(2)A determination of demographic information
			 regarding such members and veterans, including—
					(A)race;
					(B)ethnicity;
					(C)sex;
					(D)age;
					(E)possible exposure
			 to hazardous elements or chemical or biological agents (including any vaccines)
			 and where such exposure occurred;
					(F)the locations of
			 duty stations that such member or veteran was assigned;
					(G)the locations in
			 which such member or veteran was deployed; and
					(H)the geographic
			 area of residence prior to deployment.
					(3)An analysis of breast cancer treatments
			 received by such members and veterans.
				(4)Other information
			 the Secretaries consider necessary.
				(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of Veterans Affairs shall jointly submit to
			 Congress a report containing the results of the study required under subsection
			 (a).
			
